FILED
                             NOT FOR PUBLICATION                            DEC 20 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NELSON ALBERTO LUCERO LOPEZ,                     No.   15-70349
AKA Ramon Espinoza-Gomez,
                                                 Agency No. A206-410-323
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 14, 2016**

Before:      WALLACE, LEAVY, and FISHER, Circuit Judges.

      Nelson Alberto Lucero Lopez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) order of removal. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review de novo claims of constitutional

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations. Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006). We

deny in part and dismiss in part the petition for review.

      Lucero Lopez’ contention that the IJ violated his due process rights by

allegedly failing to sufficiently inquire about whether he had a fear of returning to

Guatemala fails, where IJ sufficiently inquired about Lucero Lopez’ potential fear

of return to Guatemala and Lucero Lopez indicated that he had none. See id. at

620-21 (“The BIA’s decision will be reversed on due process grounds if (1) the

proceeding was so fundamentally unfair that the alien was prevented from

reasonably presenting his case, and (2) the alien demonstrates prejudice, which

means that the outcome of the proceeding may have been affected by the alleged

violation.” (internal citation and quotation marks omitted)).

      We lack jurisdiction to consider Lucero Lopez’ unexhausted contentions that

he was deprived of his right against self-incrimination, his right to counsel, and his

right to a neutral judge. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th Cir. 2010)

(the court lacks jurisdiction to consider legal claims not presented in an alien’s

administrative proceedings before the agency).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    15-70349